MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Oct 31 2018, 9:00 am

court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel G. Foote                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of The                                     October 31, 2018
Termination of Parent-Child                              Court of Appeals Case No.
Relationship of:                                         18A-JT-1058
D.G. (Minor Child)                                       Appeal from the Marion Superior
                                                         Court
and
                                                         The Honorable Gary Chavers,
K.A. (Mother),                                           Judge Pro Tem
Appellant-Respondent,                                    The Honorable Larry Bradley,
                                                         Magistrate
        v.                                               Trial Court Cause No.
The Indiana Department of                                49D09-1709-JT-843
Child Services,
Appellee-Petitioner.



Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018                 Page 1 of 24
                               Case Summary and Issues
[1]   K.A. (“Mother”) appeals the termination of her parental rights as to D.G.

      (“Child”) and raises three issues on appeal, which we consolidate and restate as

      the following two issues: (1) whether the juvenile court’s judgment terminating

      Mother’s parental rights was clearly erroneous; and (2) whether the termination

      proceeding was fundamentally fair when Mother represented herself at the fact-

      finding hearing. Concluding the juvenile court’s judgment was not clearly

      erroneous and Mother knowingly and voluntarily waived her right to counsel,

      we affirm.



                            Facts and Procedural History
[2]   Child was born on December 11, 2010, and suffers from ADHD, autism, and a

      metabolic disorder which requires continuing medical care. On August 1, 2014,

      Child was removed from Mother because Mother was arrested for shoplifting,

      tested positive for heroin and marijuana, and failed to take Child to Child’s

      medical appointments. On August 4, 2014, the Indiana Department of Child

      Services (“DCS”) filed a petition alleging that Child was a Child in Need of

      Services (“CHINS”). At the initial hearing, the juvenile court found Mother to

      be indigent and granted her request for appointed counsel.


[3]   Child began a temporary trial visit with Mother around August 21, 2014, but by

      September 25, 2014, the juvenile court had again removed Child from Mother

      because Mother began testing positive for drugs soon after the trial visit began.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 2 of 24
      Mother and DCS reached an Agreed Entry in which Child was adjudicated a

      CHINS on October 30, 2014, and Mother was ordered to participate in home-

      based case management and therapy, complete a substance abuse evaluation

      and follow treatment recommendations, and undergo random drug screens.

      Child began a second temporary trial visit on July 5, 2016, after Mother began

      to have negative drug screens, but Child was again removed from the home on

      September 8 after Mother tested positive for drugs.


[4]   Following a permanency hearing on January 19, 2017, the juvenile court

      changed the permanency plan for Child from reunification to adoption finding,

      in part:


              1.    On [sic] DCS filed a petition alleging that the child was in
              need of services due to [Mother] being arrested for shoplifting
              and because of her substance abuse.

                 2.    On August 1, 2014 [Child] was removed from his mother’s
                 care and placed in foster care. He was returned to her care from
                 August 21, 2014 until September 25, 2014 when [Child] was
                 removed again because of [Mother’s] substance use and placed
                 in foster care. [Child] was returned to [Mother’s] care from July
                 6, 2016 until September 8, 2016 and was removed again due to
                 [Mother’s] drug use and placed in relative care until November
                 2016 when [Child] was placed in foster care.

              ***

                 5.     [Mother] was positive for methamphetamine in October
                 2016. She was recently evicted from a cousin’s home, and tested
                 positive for methamphetamine and THC today.

                 6.  [Mother] has engaged in parenting time only 3 times since
                 November 2016.

                 ***

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 3 of 24
               8.    [Child] has medical needs and it has been difficult to find a
               pre-adoptive home for him.

      Exhibits, Volume I at 179.


[5]   The juvenile court held another permanency hearing on June 29, 2017, and

      found that Mother failed to participate in services and screened positive for

      methamphetamine. DCS subsequently filed its Verified Petition for Involuntary

      Termination of Parent-Child Relationship on September 22. At the initial

      hearing on October 20, Mother engaged in a colloquy with the court in which

      she stated she would proceed pro se and the juvenile court explained the

      consequences of doing so. As a result, the juvenile court found Mother “does

      not plan to engage counsel and . . . determine[d] that [Mother] freely and

      voluntarily waive[s] counsel.” Appellant’s Appendix, Volume II at 30. A fact-

      finding hearing was held on January 17, 2018, and on April 9, 2018, the

      juvenile court issued its order terminating Mother’s parental rights, finding the

      following:


              2. A Child in Need of Services Petition “CHINS” was filed on
              [Child] on August 4, 2014, . . . on allegations that [Mother]
              tested positive for heroin and marijuana, that the home was in
              deployable [sic] condition, and that [Child] was being medically
              neglected over [Child’s] special needs. [Mother] had also
              recently been arrested for shoplifting.

              3. Although [Child] was removed from the home at the August
              4, 2014, initial hearing, [Child] was placed back in the home on
              August 21, 2014, on temporary in-home trial visitation.

              4. Due to [Mother] testing positive for marijuana, [Child] was
              again ordered detained and removed from the home on
              September 25, 2014.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 4 of 24
        ***

        7. [Mother] was up and down with her participation in services
        and tested for heroin, methamphetamine, cocaine, marijuana and
        alcohol at times.

        8. In 2016, [Mother] was participating in services, and started
        testing drug negative, to the point that [Child] was placed in-
        home on July 5, 2016.

        9. After the in-home placement, the IDCS received a June 29,
        2016 drug screen positive for amphetamine and
        methamphetamine. After [Mother] test[ed] positive for
        methamphetamine, cocaine, and alcohol in August of 2016,
        [Child] was removed from the home on September 8, 2016.
        [Child] was never placed back with [Mother].

        10. [Child] had been removed from [Mother] for at least six (6)
        months under a dispositional decree, and was placed outside the
        home and under the care and supervision of the IDCS for at least
        fifteen (15) of the most recent twenty-two (22) months, prior to
        this termination action being filed on September 22, 2017.

        11. [Mother] continued to test positive for drugs and her
        participation in services dropped off.

        12. Even though therapy was referred eight times, [Mother]
        failed to successfully complete therapy due to her non-
        participation.

        13. Home based case management was referred at least four
        times to address instability and transportation.

        14. [Mother] has not had independent stable housing during the
        CHINS case. She has stayed with relatives and currently resides
        with her mother-in-law. At one point she was living out of a car.

        15. [Mother] has not been able to maintain employment, having
        gone through various jobs. She testified she was working at
        Family Dollar though the family case manager had no
        knowledge of that employment.

        16. [Mother] did obtain a vehicle twice during the CHINS case,
        but both cars were repossessed.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 5 of 24
        17. Case management is still an open referral but is close to
        being unsuccessfully closed.

        18. The most concerning safety issue is [M]other’s inability to
        maintain sobriety. She has had periods of sobriety during the
        CHINS case but has relapsed. She has admitted to drug use two
        weeks prior to the trial in this matter.

        19. Four referrals were made for a substance abuse assessment
        and three referrals were made for the recommended treatment
        program. If a program was completed, there has been a
        subsequent relapse.

        20. [Mother] speaks with [Child] telephonically, but has only
        visited [Child] once in the past year.

        21. [Mother] was engaged with [Child] during the last parenting
        time session but [Child] was distrustful of her. A bond does exist
        between [Child] and [Mother].

        ***

        23. [Child’s] disruptive behavior worsens after [Child] speaks
        with [Mother].

        24. [Child] craves stability. Instability affects [Child] adversely.

        25. [Child’s] placement is not pre-adoptive due to [Child’s]
        caregiver not being able to meet [Child’s] needs full time with
        another special needs child in the home.

        26. [Child] is adoptable and a permanent placement is being
        sought.

        27. There is a reasonable probability that the conditions that
        resulted in [Child’s] removal and continued placement outside
        the home will not be remedied by [Mother] who has not
        remedied conditions of drug abuse and instability in the almost
        three and one-half years that have elapsed since [Child’s] CHINS
        case was filed.

        28. There is a reasonable probability that the continuation of the
        parent-child relationship poses a threat to [Child’s] well-being in
        that it would pose as a barrier to obtaining permanency for

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 6 of 24
               [Child] through an adoption after being a ward for so long.
               [Mother] cannot safely parent or meet [Child’s] needs without
               successfully overcoming sobriety and stability issues.

               29. Termination of the parent-child relationship is in the best
               interests of [Child]. Termination would allow [Child] to be
               adopted into a stable and permanent home where all of [Child’s]
               needs will be safely met.

      Appellant’s App., Vol. II at 13-14. Mother now appeals.1



                                  Discussion and Decision
                                       I. Standard of Review
[6]   The Fourteenth Amendment to the United States Constitution protects parents’

      right to raise their children. Bester v. Lake County Office of Family and Children,

      839 N.E.2d 143, 147 (Ind. 2005). “A parent’s interest in the care, custody, and

      control of his or her children is ‘perhaps the oldest of the fundamental liberty

      interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). However,

      these rights are not absolute and may be terminated when parents are unable or

      unwilling to meet their parental responsibilities. In re D.D., 804 N.E.2d 258,

      264-65 (Ind. Ct. App. 2004), trans. denied. When reviewing a termination of

      parental rights, we do not reweigh the evidence or judge the credibility of the

      witnesses and only consider the evidence and reasonable inferences most

      favorable to the judgment. Id.




      1
       We note that Child’s Father’s parental rights were also terminated; however, he does not participate in this
      appeal and we have limited our recitation of the facts to those relevant to Mother.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018                  Page 7 of 24
[7]   Pursuant to Indiana Code section 31-35-2-8(c), the juvenile court entered

      findings of fact to support its conclusion regarding the termination of the

      parent-child relationship. When the juvenile court issues findings of fact and

      conclusions of law, we apply a two-tiered standard of review: we first determine

      whether the evidence supports the findings, and then whether the findings

      support the judgment. K.E. v. Indiana Dep’t of Child Servs., 39 N.E.3d 641, 646

      (Ind. 2015). We will set aside the juvenile court’s judgment if it is clearly

      erroneous, id., namely, when we are firmly convinced a mistake has been made,

      B.H. v. Indiana Dep’t of Child Servs., 989 N.E.2d 355, 363 (Ind. Ct. App. 2013).


                          II. Termination of Parental Rights
                                    A. Remedied Conditions
[8]   Mother argues the record fails to demonstrate the conditions which led to

      Child’s removal will not be remedied or that the continuation of the parent-

      child relationship poses a threat to Child’s well-being. To terminate parental

      rights, the State must demonstrate by clear and convincing evidence:


              (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 8 of 24
                       ***


              (C) that termination is in the best interests of the child; and


              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2); see also Ind. Code § 31-37-14-2 (stating burden of

      proof in termination proceedings). Because section 4(b)(2)(B) is written in the

      disjunctive, the juvenile court only had to find sufficient evidence to support

      one of the requirements in subsection (B) to terminate Mother’s parental rights,

      in addition to the other requirements of section 4(b)(2). B.H., 989 N.E.2d at

      364. Here, the juvenile court found evidence supporting (2)(B)(i) and (2)(B)(ii).

      Mother challenges both findings.


[9]   Because it is dispositive, we only examine the issue of whether the evidence

      shows that there is a reasonable probability that the conditions resulting in

      Child’s removal or continued placement outside Mother’s care will not be

      remedied. Id. To determine this, we engage in a two-step analysis. In re V.A.,

      51 N.E.3d 1140, 1145 (Ind. 2016). First, we determine what conditions led to

      the child’s placement outside of the home, and then whether there is a

      reasonable probability that those conditions will not be remedied. Id. In

      determining whether a reasonable probability that the conditions that led to

      removal of a child will not be remedied, a juvenile court should evaluate a

      parent’s fitness to care for his or her child at the time of the termination hearing,

      as well as “habitual patterns of conduct to determine the probability of future

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 9 of 24
       neglect or deprivation of the child” and services offered to the parent. In re D.J.,

       755 N.E.2d 679, 684 (Ind. Ct. App. 2001), trans. denied.


[10]   Here, the juvenile court found Child was initially removed from Mother “on

       allegations that [Mother] tested positive for heroin and marijuana, that the

       home was in deployable [sic] condition, and that [Child] was being medically

       neglected over [Child’s] special needs. [Mother] had also recently been arrested

       for shoplifting.” Appellant’s App., Vol. II at 13.2 The conditions that led to

       Child’s removal indicate instability and Mother’s inability to care for Child.


[11]   Mother argues that the evidence at the fact-finding hearing demonstrates that

       she “experienced some interruptions, based in part on the death of her husband,

       illness and a hospitalization, the death of her husband in September of 2015,

       and a September 2016 bout with substance abuse.” Brief of Appellant at 24.

       She argues she now has stable housing and employment and her case manager

       testified that she was fully engaged with Child and the two shared a bond.

       Mother concedes that while Mother’s current case manager “did not feel that

       Mother had not yet reached the goals for her services, he testified that Mother




       2
         As part of her argument that the record does not establish by clear and convincing evidence that the
       conditions that led to removal will not be remedied, Mother contends that although the State offered the
       original CHINS Petition into evidence at the fact-finding hearing, “there is no evidence in the record that
       Mother admitted to any of the specific allegations made in that Petition.” Brief of Appellant at 23. She
       argues because the “Agreed Entry” in which Child was adjudicated a CHINS was not in the record, “it is
       difficult to ascertain what specific facts led to [Child’s] placement outside the home[,]” and therefore, it
       would have been difficult for the juvenile court to conclude the conditions will not be remedied under the
       statute. Id. Mother correctly states the “Agreed Entry” was not admitted into evidence at the termination
       hearing; however, testimony by Shannon Taylor, Guardian ad Litem with Child Advocates, establishes the
       underlying conditions which led to Child’s removal. See Transcript, Volume II at 99.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018                 Page 10 of 24
       should have more time to engage in services, as it would increase the likelihood

       that she would address her issues, and that with additional services,” she would

       be able to meet Child’s needs. Id. However, the evidence presented at the fact-

       finding hearing revealed Mother’s continued pattern of instability, supporting

       the juvenile court’s finding that a reasonable probability exists that the

       conditions that led to Child’s removal will not be remedied and its judgment

       terminating Mother’s parental rights.


[12]   As to Mother’s substance abuse issues, she admitted to home-based care

       manager, Beth Lopez, that she had used methamphetamines, amphetamines,

       marijuana, alcohol, and snorted prescription pills in 2016. See Transcript,

       Volume II at 24. At the fact-finding hearing, Lopez testified she would not

       recommend reunification in this matter, citing Mother’s inability to maintain

       sobriety as her “biggest concern[.]” Id. at 30. As she explained, with the “cycle

       of instability” that intermittent sobriety causes, it is difficult “to maintain stable

       housing, employment, be able to meet [Child’s] needs medically. It would

       require [Mother] to be sober to transport [Child], attend school things, so

       sobriety would be my biggest concern.” Id. Ultimately, Lopez testified she

       would not recommend Child be placed with Mother and that more time would

       not increase the likelihood Mother will address her issues.


[13]   Throughout this matter, Mother has been referred to home-based therapy eight

       times but failed to complete it due to non-participation. At the time of the fact-

       finding hearing, Mother’s case management referral was still open, but in

       jeopardy of being unsuccessfully closed due to non-participation. The juvenile

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 11 of 24
       court found that “[f]our referrals were made for a substance abuse assessment

       and three referrals were made for the recommended treatment program[,]” and

       if any were completed, Mother has subsequently relapsed. Appellant’s App.,

       Vol. II at 14.


[14]   The testimony at the fact-finding hearing supports the juvenile court’s finding

       that the conditions that led to removal will not be remedied with additional

       time. At the fact-finding hearing, Child’s guardian ad litem, Alane Singleton,

       testified that Child has not been placed back with Mother because she does not

       have stable housing or employment and has not been drug free. Singleton

       testified she would not recommend Child be placed with Mother because she is

       not able to properly care for Child and did not believe Mother should be given

       additional time to complete services. Jen Blevins, a Family Case Manager with

       DCS, testified that re-referring Mother to services was not likely to increase the

       likelihood of remedying the reasons for Mother’s referral given that Mother has

       had nearly three years to address the issues and has not done so. Similarly,

       when asked whether Child could be placed with Mother if given more time,

       Annegelique Parker, a home-based therapist, testified:


               I struggle with that because as a therapist I obviously think
               people can change . . . . My issue is that it’s been open for so
               long and how much longer would we give her to change or make
               the necessary changes. Would it sustain and what would that do
               to [Child]?


       Tr., Vol. II at 60. Parker also did not think Mother is capable of consistently

       interacting with Child given the history of the case.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 12 of 24
[15]   Although the initial plan was reunification, DCS recommended changing the

       plan to adoption based on these conditions, namely, Mother’s non-participation

       in services, unstable housing, and lack of employment. Additionally,

       throughout this case, Mother obtained two different vehicles, but both were

       repossessed, and she has not had independent and stable housing, and at some

       point, was living out of her car. Mother did testify that as of the time of the

       fact-finding hearing, she had stable employment at Family Dollar, which the

       case manager had no knowledge of, and was living with her mother-in-law;

       however, she also admitted to her case manager to using marijuana two weeks

       prior to the fact-finding hearing. See Tr., Vol. II at 43-44. Mother has not had

       independent housing throughout this case and her sobriety continues to be a

       major concern as she has not maintained sobriety for longer than six months at

       a time throughout this matter.


[16]   We acknowledge that the purpose of terminating parental rights is to protect the

       child and is considered a “last resort, available only when all other reasonable

       efforts have failed.” B.H., 989 N.E.2d at 364-65 (internal quotations and

       citation omitted). In almost three and one-half years since this case

       commenced and despite numerous referrals, Mother has failed to successfully

       address her substance abuse issues and has demonstrated a pattern of

       instability. Thus, the evidence supports the juvenile court’s finding that there is

       a reasonable probability that the unstable conditions which led to Child’s

       removal will not be remedied and this finding supports the juvenile court’s

       judgment terminating Mother’s parental rights to Child.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 13 of 24
                                     B. Best Interests of Child
[17]   Mother contends the State did not establish by clear and convincing evidence

       that involuntary termination of her parental rights with Child would be in

       Child’s best interests as required by Indiana Code section 31-35-2-4(b)(2)(C).

       Specifically, Mother contends that Child’s therapist “hesitated to recommend

       termination” and testified that Mother “had been able to take care of [Child’s]

       needs and should be able to do it again.” Br. of Appellant at 27.


[18]   In determining the best interests of the child, the juvenile court evaluates the

       totality of the evidence and need not wait until the child is “irreversibly

       harmed” before terminating parental rights. A.D.S. v. Indiana Dep’t of Child

       Servs., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. In addition to

       evidence that the conditions that led to a child’s removal will not be remedied, a

       case manager and child advocate’s recommendation to terminate the parent-

       child relationship is sufficient to prove by clear and convincing evidence that

       termination of parental rights is in the child’s best interests. Id. at 1158-59.


[19]   This court has held that a parent’s non-remedied substance abuse and domestic

       violence issues alone are sufficient to support a juvenile court’s conclusion that

       termination of parental rights is in the child’s best interests although

       permanency is a “central consideration” in determining the child’s best

       interests. Id. at 1159 (internal quotation omitted).


[20]   As to Child’s best interests, the juvenile court found that Mother has not visited

       with Child regularly, Child’s behavior worsens after contact with Mother, and

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 14 of 24
       Child craves stability that Mother does not provide. The juvenile court found

       termination of Mother’s parental rights to be in the best interests of Child as it

       “would allow [Child] to be adopted into a stable and permanent home where all

       [Child’s] needs will be safely met.” Appellant’s App., Vol. II at 14.


[21]   Mother relies on several cases to challenge the juvenile court’s finding that

       termination is in Child’s best interests.3 However, Mother’s reliance on these

       cases is misplaced and can be clearly distinguished from the present matter.

       These cases differ from Mother’s case as those parents demonstrated personal

       improvement and commitment to reunification with their children. As noted

       above, Mother has not achieved the stability Child needs or made

       improvements in Child’s best interests.


[22]   As to testimony regarding Child’s best interests, Lopez, home-based case

       manager, testified she would not recommend Mother’s reunification with Child

       based on Mother’s sobriety issues and instability. Jen Blevins, family case

       manager, and Shannon Taylor, guardian ad litem, both testified that

       termination of the parent-child relationship was in Child’s best interests. See

       Tr., Vol. II at 83-84, 100. Although either of these recommendations or

       Mother’s ongoing substance abuse issues are sufficient to demonstrate by clear

       and convincing evidence that termination of parental rights is in Child’s best

       interests alone, permanency is the main consideration. See A.D.S., 987 N.E.2d



       3
         Mother cites In re G.Y., 904 N.E.2d 1257 (Ind. 2009); In re J.M., 908 N.E.2d 191 (Ind. 2009); and H.G. v.
       Indiana Dep’t of Child Servs., 959 N.E.2d 272 (Ind. Ct. App. 2011), trans. denied, to support her argument.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018                 Page 15 of 24
       at 1158-59. Mother has not achieved the requisite stability and Child was

       placed in a pre-adoptive home in the time before the juvenile court issued its

       order.


[23]   The evidence in the record sufficiently supports the juvenile court’s finding that

       termination of Mother’s parental rights is in Child’s best interests and will allow

       Child to ultimately be adopted into a home that can provide stability and meet

       Child’s needs.


                                          C. Satisfactory Plan
[24]   Mother also argues the termination of her parental rights and Child’s adoption

       is not a “satisfactory plan” pursuant to Indiana Code section 31-35-2-4(b)(2)(D)

       because the State had not identified a permanent home for Child and the facts

       in this matter “do not warrant the ‘extreme measure’ of termination[.]” Br. of

       Appellant at 29-30.


[25]   As discussed above, the evidence supports the juvenile court’s findings and

       judgment terminating Mother’s parental rights. As to Mother’s contention that

       termination and adoption is not a “satisfactory plan” contemplated by the

       statute, a plan “need not be detailed” to constitute a “satisfactory plan” under

       the statute so long as the plan provides a “general sense” of where the child will

       be going after the parental rights are terminated. In re A.S., 17 N.E.3d 994,

       1007 (Ind. Ct. App. 2014), trans. denied. Moreover, a satisfactory plan does not

       have to guarantee that a suitable adoption will take place, only that the State



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 16 of 24
       will attempt to do so. Id. “Accordingly, a plan is not unsatisfactory if DCS has

       not identified a specific family to adopt the children.” Id.


[26]   At the time of the fact-finding hearing, Child was in foster care and DCS was

       “searching for a pre-adoptive and stable home for [Child]” and was conducting

       visitation with a possible new placement. Tr., Vol. II at 85. By the time the

       juvenile court issued its order on April 9, 2018, Child had been placed in a pre-

       adoptive home. Therefore, we conclude termination of Mother’s parental rights

       and Child’s adoption is a “satisfactory plan” under the statute.


                                           III. Due Process
[27]   Finally, Mother argues that the fact-finding hearing in the termination matter

       was fundamentally unfair. Specifically, she argues that “counsel should have

       been appointed to represent her in this matter” and the juvenile court erred by

       permitting her to decline the appointment of a public defender when Mother

       was not capable of defending her case. Br. of Appellant at 30.


[28]   “Due process has never been defined, but the phrase embodies a requirement of

       ‘fundamental fairness.’” In re D.P., 27 N.E.3d 1162, 1166 (Ind. Ct. App. 2015)

       (quotation omitted). Termination of a parent-child relationship must meet the

       requirements of due process, D.T. v. Indiana Dep’t. of Child Servs., 981 N.E.2d

       1221, 1224 (Ind. Ct. App. 2013), and a parent is entitled to counsel during these

       proceedings, Ind. Code § 31-32-2-5; Ind. Code § 31-32-4-1(2). Because a parent

       has a fundamental liberty interest in the care and custody of his or her child, we

       have held it is a due process violation to remove a child from an indigent parent

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 17 of 24
       “without affording that parent the right to assistance of court-appointed

       counsel.” Matter of Adoption of C.J., 71 N.E.3d 436, 442 (Ind. Ct. App. 2017).

       Thus, a juvenile court has an obligation to appoint counsel to an indigent

       parent unless the parent knowingly and voluntarily waives the right to counsel.

       Ind. Code § 31-32-4-3(2); Ind. Code § 31-32-5-5.


[29]   Mother was found to be indigent in August 2014 during the CHINS

       proceedings. At the initial termination hearing in October 2017, Mother

       engaged in the following colloquy with the juvenile court regarding

       representation:


               The Court: You do have the right to counsel, if you wish to hire
                          an attorney you may. If you wish to have an
                          attorney and you cannot afford one, I would
                          appoint a public defender to represent you. Would
                          you like to have a public defender?


               [Mother]:        No sir.


               The Court: How do you want to go forward?


               [Mother]:        I want to represent myself.


               The Court: Ok. I need to admonish you that if you represent
                          yourself you’d be held to the same standards as an
                          attorney as far as evidence and procedure. And the
                          outcome obviously can be the loss of your parental
                          rights. Well then, I guess we could just set this for
                          trial.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 18 of 24
        [Mother]:        Can I say something Your Honor?


        The Court: Uh hm.


        [Mother]:        The only reason that DCS is basically keeping…


        The Court: Well, I don’t want to get into any of the evidence or
                   anything so, that must be for trial.


        [Mother]:        So who do I need to talk to have visits with [Child]
                         then since they won’t set them up?


        The Court: It would be the other Court, the CHINS Court.


        [Mother]:        How do I do that cause I can’t just go talk to the
                         Judge?


        The Court: Well see this is…you’d have to ask at a hearing. I
                   don’t know when your next hearing is. But this is…


        [Mother]:        I don’t have one.


        The Court: […] just one of those things and you can’t ask me
                   how to do procedure like this because you’re
                   representing yourself, that’s why…


        [Mother]:        Ok, well I don’t have another hearing in there.
                         They’ve closed that to come to this Courtroom.


        The Court: There should be a review hearing. You have a
                   permanency hearing set for January the 4th.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 19 of 24
               [Mother]:        Ok, at what time, 1?


               The Court: 9:30. Your last hearing was last month on the 21st.


               [Mother]:        Yeah.


               The Court: Were you at that hearing?


               [Mother]:        Uh hm.


               The Court: Ok. But I guess, I mean, my warning to you about
                          representing yourself, you know, you just asked
                          how to [sic] do I do this and if that happens in the
                          trial I can’t, you know, take your side of the case
                          and give you legal advice so, ok just want to make
                          sure you know. . . .


       Tr., Vol. II at 5-7.


[30]   Mother now argues that the fact-finding hearing in this matter was

       fundamentally unfair because she was “permitted to forego the appointment of

       a public defender, in spite of the court’s admonishment[.]” Br. of Appellant at

       30. Mother points to the fact that due to lack of counsel she was unable to

       cross-examine the witnesses, certain findings were unsubstantiated by

       admissible evidence, and the State was able to introduce evidence without

       objection, some of which she alleges contained “unproven allegations and

       hearsay.” Id. at 31. In support of her argument, Mother also improperly relies

       on our supreme court’s holding in Baker v. Marion Cty. Office of Family &

       Children, 810 N.E.2d 1035 (Ind. 2004). In Baker, the court confronted the issue

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 20 of 24
       of whether the criminal standard for ineffective assistance of counsel applies in

       termination proceedings and determined it does not; instead the inquiry on

       review of counsel’s performance in a termination case is “whether it appears

       that the parents received a fundamentally fair trial whose facts demonstrate an

       accurate determination.” Id. at 1041. Baker is inapplicable in the instant case

       because Mother represented herself at the fact-finding hearing.


[31]   Indiana Code section 31-32-5-5 states that a parent who is entitled to

       representation by counsel “may waive that right if the parent does so knowingly

       and voluntarily.” An examination of the record reveals Mother waived her

       right to counsel at the initial hearing and did not request counsel thereafter. See

       In re G.P., 4 N.E.3d 1158, 1164 (Ind. 2014) (“[W]e have never held that a

       litigant who elects to waive the right to counsel is permanently bound by that

       decision . . . .”). “[A] pro se litigant is held to the same standards as a trained

       attorney and is afforded no inherent leniency simply by virtue of being self-

       represented[,]” which the juvenile court explained to Mother at the initial

       hearing. Id. Mother was aware of these standards and the consequences of

       failing to meet the standards as explained by the juvenile court. See id.

       Nevertheless, Mother chose to proceed pro se despite the juvenile court’s

       admonishment. Based on her dialogue with the juvenile court, Mother

       knowingly and voluntarily waived her right to counsel and we cannot conclude

       the fact-finding hearing was fundamentally unfair due to her lack of

       representation.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 21 of 24
[32]   At the end of her argument, Mother briefly argues there was no “compelling

       reason” to proceed with the fact-finding hearing in January 2018 when the State

       had not yet found a pre-adoptive home for Child. Br. of Appellant at 30.

       Specifically, Mother contends the juvenile court’s denial of the guardian ad

       litem’s request for a continuance until a pre-adoptive home for Child was found

       and the fact that Mother still had an open referral for services calls into question

       the accuracy and fairness of the proceeding. However, Mother fails to support

       these contentions by cogent reasoning or citation to authorities, statutes, or the

       record as required by Indiana Appellate Rule 46(A)(8)(a). Therefore, we

       conclude Mother has waived any argument as it relates to these contentions.



                                               Conclusion
[33]   For the foregoing reasons, we conclude the juvenile court’s judgment

       terminating Mother’s parental rights was not clearly erroneous and because

       Mother waived her right to counsel, she was not denied due process by the

       juvenile court’s failure to appoint counsel for her. Accordingly, we affirm.


[34]   Affirmed.


       May, J., concurs.


       Baker, J., concurs with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 22 of 24
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       In re the Matter of The                                  Court of Appeals Case No.
       Termination of the Parent-Child                          18A-JT-1058
       Relationship of:
       D.G. (Minor Child)
       and
       K.A. (Mother),
       Appellant-Respondent,

               v.

       The Indiana Department of
       Child Services,
       Appellee-Petitioner



       Baker, Judge, concurring.


[35]   I fully concur with the majority opinion, as I believe we are compelled to

       affirm. I write separately to express my hope that trial courts in this State will

       do a more thorough job of questioning parents in termination proceedings who

       indicate a wish to proceed pro se than what occurred here. I acknowledge that

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018     Page 23 of 24
trial courts in termination proceedings are not required to engage in the same

colloquy as must occur in criminal cases when defendants wish to proceed pro

se. But I would hope, given the profound seriousness of what is at stake in

termination proceedings, that our trial courts would err on the side of a

thorough and careful conversation with parents in these circumstances to

ensure beyond a doubt that their waiver of counsel is both voluntary and

knowing. In this case, I do not believe that a thorough or careful enough

conversation occurred. But while it leaves me deeply uncomfortable, I agree

with the majority that we are compelled to affirm.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-1058 | October 31, 2018   Page 24 of 24